DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of claim 15 has a separate status in the art from that of claim 1, as the invention of claim 15 is a method for making a dispenser, whereas the originally presented invention is a dispenser. The dispenser of claim 1 may be made by a materially different process. For example, the invention of claim 15 requires placing the composition within the compartment. However, the composition of claim I may be applied in different ways, such as injection, printing, or the container itself being built around the composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman (US 4,285,468) in view of DSM Engineering Materials (DSM) and Counts (US 6,255,268).
Regarding claim 1, Hyman discloses a fragrance delivery system comprising:
a) a container (28, 38, 34) with at least one reservoir compartment (40), the container having an outer wall (28) at least partially being formed of a fragrance permeable (Column 5, lines 42-43) plastic (column 4, lines 39-40, thermoplastic elastomer);
b) a fragrance composition (42) held within the at least one reservoir compartment (Figure 3), but fails to disclose the composition being a mixture of: (1) high volatile perfume ingredients having a boiling point lower than 250 °C; and (2) low volatile perfume ingredients having a boiling point higher than 250 °C or
i)    the plastic being a thermoplastic elastomer block copolymer;
ii)    the plastic having a Volume Resistivity ranging from 1 x 1012 to 1 x 1020 Ohms.cm ; and
iii)    the plastic having a Water Absorption ranging from 4 to 20%.
	Arnitel VT3104 is a known thermoplastic elastomer block copolymer that has a Volume Resistivity ranging from 1 x 1012 to 1 x 1020 Ohms.cm; and has a Water Absorption ranging from 4 to 20% (See DSM Engineering Materials).

	Counts discloses a fragrance composition that is a mixture of: (1) high volatile perfume ingredients having a boiling point lower than 250 °C (Counts, Column 7, line 33, eucalyptol); and (2) low volatile perfume ingredients having a boiling point higher than 250 °C (Counts, Column 7, line 32, diphenyl methane) (Column 7, line 25-26, The fragrant may be a mixture including eucalyptol and diphenyl methane, which provides for the fluid to be dispersed simultaneously).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hyman with the disclosures of Counts, replacing the fragrance of Hyman, with the fragrance composition of Counts, which is a mixture of: (1) high volatile perfume ingredients having a boiling point lower than 250 °C (Counts, Column 7, line 33, eucalyptol); and (2) low volatile perfume ingredients having a boiling point higher than 250 °C (Counts, Column 7, line 32, diphenyl methane), as the modification would have yielded predictable results, including odor control, as disclosed by Counts (Column 1, lines 30-40).  
Hyman in view of DSM and Counts discloses a system that simultaneously transmits both the high and low volatile perfume ingredients wherein the system simultaneously transmits ingredients (Counts, Column 7, lines 25-26, 32 and 33, The fragrance is a mixture; As such the ingredients are transmitted simultaneously) at a uniform steady rate (Hyman, Column 6, lines 49-51) to space outside the system (Hyman, Column 5, lines 43-44, The ingredients are transmitted to the outside atmosphere)
Regarding claim 2, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the thermoplastic elastomer block copolymer is a thermoplastic polybutylene-terephthalate copolymerized with at least one block of a material selected from the group consisting of polyether, polyester and polyesterether (Arnitel VT3104).
Regarding claim 3, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the fragrance permeable plastic (28) serves as a closure for the container (Figure 3 and Column 6, lines 11-13, The plastic serves as the front wall of the container, upon removal of the barrier layer; Fragrance is only able to escape through the plastic).
Regarding claim 4, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the thickness of the fragrance permeable plastic has a thickness ranging from 0.01 to 2 mm (Column 4, lines 48-49).
Regarding claim 5, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the thickness of the fragrance permeable plastic has a thickness ranging from 0.2 to 1 mm (Column 4, lines 48-49).
Regarding claims 6-8, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, but fails to disclose a system wherein the relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2 by weight
or wherein the relative amounts of high to low volatile perfume ingredients range from 10:1 to 2:1 by weight
or wherein the relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hyman in view of DSM and Counts to incorporate the disclosures of Counts, providing relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2 by weight, or the relative amounts of high to low volatile perfume ingredients range from 10:1 to 2:1 by weight, or the relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2, since it has been held  that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would be motivated by the disclosures of Counts to optimize the relative weighted amounts of the high to low perfume ingredients, in order to provide for a desired odor perception.
Regarding claim 9, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein perfume ingredients within the reservoir compartments (Counts, Column 6, line 34, eucalyptol and Column 6, line 30, diphenyl methane) constitute from 5 to 100% of any liquid in these compartments (Counts, Column 9, lines 40-50, The eucalyptol and diphenyl methane make up 80% of the mixture).
Regarding claim 10, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein perfume ingredients within the reservoir compartments constitute from 50 to 95% of any liquid in these compartments (Counts, Column 9, lines 40-50, The eucalyptol and diphenyl methane make up 80% of the quantity of the mixture).
Regarding claim 11, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein the fragrance permeable plastic has not been impregnated with perfume ingredients prior to being formed as the outer wall of the container (Column 7, lines 12-19, The ingredients are placed within the plastic, as opposed to the plastic being impregnated with the ingredients).
Regarding claim 12, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein the Volume Resistivity ranges from 1 x 1013 to 1 x 1016 Ohms.cm (DSM, The Volume Resistivity of Arnitel VT 3104 falls within the specified range).
Regarding claim 13, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein the Water Absorption ranges from 6 to 15% (DSM, The Water Absorption of Arnitel VT 3104 falls within the specified range).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyman in view of DSM, Counts, and Van Loveren (US 4,605,165).
As to claim 14, Hyman in view of DSM and Counts discloses the fragrance delivery system of claim 1, but fails to disclose a device wherein the container is a capped bottle or a capped jar.
Van Loveren discloses a fragrance dispenser wherein a capped bottle (501, 101) (Figure 5) is disclosed as an alternative dispensing container, to a pouch (500) (Figure 1) (Column 15, lines 37-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hyman in view of DSM and Counts with the disclosures of Van Loveren, replacing the dispensing pouch of Hyman with a dispensing capped bottle (Van, Loveren, 501, 101), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically, dispensing of material into the .
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that Counts fails to disclose simultaneous discharge of the high and low volatile ingredients, as stated above, Counts discloses that the high and low ingredients may be combined to form a mixture. The ingredients are transmitted simultaneously, as a mixed solution.
Applicant’s remaining arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752